Citation Nr: 1548532	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for service-connected left shoulder subluxation.

2.  Entitlement to a rating in excess of 20 percent for service-connected right shoulder subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to April 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Albuquerque, New Mexico Department of Veteran Affairs (VA) Regional Office (RO) that continued 30 and 20 percent ratings for service-connected left and right shoulder subluxation, respectively.


FINDINGS OF FACT

1.  The Veteran's left shoulder subluxation is shown to cause limitation of motion to shoulder level; at no point during the appeal period is it shown to cause further limitation of motion to midway between the side and shoulder level, or to 25 degrees from the side.

2.  The Veteran's right shoulder subluxation is shown to cause limitation of motion to shoulder level; at no point during the appeal period is it shown to cause further limitation of motion to midway between the side and shoulder level, or to 25 degrees from the side.

3.  At no point during the appeal period is the Veteran's left shoulder subluxation shown to cause ankylosis of the scapulohumeral articulation; impairment of the humerus (other than recurrent dislocation or subluxation); or impairment of the clavicle or scapula.

4.  At no point during the appeal period is the Veteran's right shoulder subluxation shown to cause ankylosis of the scapulohumeral articulation; impairment of the humerus (other than recurrent dislocation or subluxation); or impairment of the clavicle or scapula.



CONCLUSIONS OF LAW

1.  A separate 20 percent rating (but not higher) is warranted for the Veteran's service-connected left shoulder subluxation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Code 5201 (2015).

2.  A separate 20 percent rating (but not higher) is warranted for the Veteran's service-connected right shoulder subluxation.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.71a, Code 5201 (2015).

3.  A rating in excess of 30 percent for service-connected left shoulder subluxation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5200, 5202, 5203 (2015). 

4.  A rating in excess of 20 percent for service-connected right shoulder subluxation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Codes 5200, 5202, 5203 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has not alleged that any notice was less than adequate.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has specifically indicated that he has not received any treatment for the disabilities on appeal as he simply relocates his shoulders when they dislocate.  A VA examination was provided in conjunction with this appeal in January 2012.  The Veteran has alleged that the examination report is inadequate as it does not include X-ray reports and fails to distinguish between active and passive ranges of motion.  However, the Board notes that X-ray studies are not needed, as they are primarily used to confirm the presence of degenerative arthritis, which is not the disability for which his shoulders are service-connected.  Furthermore, as explained further below, even if the Board were to consider arthritis in the present appeal, his disability is manifested by limitation of motion, which renders the specific rating criteria for arthritic involvement of joints inapplicable.  See 38 C.F.R. § 4.71a, Code 5003.  Finally, contrary to the Veteran's allegations, the January 2012 examination report does, in fact, clearly delineate the point (in degrees) during range of motion testing at which painful motion began, thus adequately noting both active and passive range of motion.  In light of the above, and as the Board finds the examination report otherwise describes the disabilities on appeal in sufficient detail, it is adequate to support a decision on the merits.  The Veteran has not alleged any other deficiencies, or that any pertinent records remain outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, there is no evidence or allegations suggesting distinctly different degrees of disability during the period on appeal; therefore, "staged" ratings do not apply.

The Veteran's left and right shoulder disabilities are currently rated 30 and 20 percent disabling, respectively, under Code 5202, for recurrent dislocation with frequent episodes.  Such ratings are the maximum available ratings for recurrent dislocation of the shoulder, with the left being rated higher because it is considered the dominant joint for rating purposes.  See 38 C.F.R. § 4.69 (noting that where, as here, a Veteran is ambidextrous, the more severely injured side will be considered dominant).  

However, the disabilities on appeal may also be rated based on limitation of motion under Code 5201, under which a 20 percent rating is warranted for motion limited at the shoulder level (for both dominant and nondominant sides) or for a non-dominant shoulder limited midway between the side and shoulder level; a 30 percent rating is warranted for a dominant shoulder limited midway between the side and shoulder level or a non-dominant shoulder limited to 25 degrees from the side; and a maximum 40 percent rating is warranted for a dominant shoulder limited to 25 degrees from the side.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

As referenced above, although a review of the record shows the Veteran does have degenerative changes in both shoulders, Code 5003 (for degenerative arthritis) does not apply here.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Code 5003.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A January 2012 statement from the Veteran indicates that there are no treatment records associated with his left and right shoulder disabilities because he was told in 1977 that his condition would be degenerative and there was no real viable treatment option.  The only relevant medical evidence of record for this appeal period is a January 2012 VA examination report, which notes that the Veteran said his shoulders felt looser than they had on prior VA examination, and that he couldn't perform actions involving swinging his arms over his head.  He reported self-relocating his shoulders when they sublux, and said he is plagued by constant pain.  On physical examination, the examiner diagnosed him with bilateral shoulder subluxation.  Range of motion testing showed flexion to 160 degrees (with pain at the end-range) and abduction to 180 degrees (with pain beginning at 90 degrees).  There was no change on repetitive testing, but the examiner did note some functional loss due to incoordination and pain bilaterally.  There was localized tenderness or pain on palpation bilaterally, as well as guarding.  Muscle strength was normal bilaterally through all motions.  There was no evidence of ankylosis of the glenohumeral joint.  The Veteran reported a history of mechanical symptoms bilaterally, and the examiner noted a history of subluxation on both sides, characterized by frequent episodes and guarding of movement only at the shoulder level.  He had some tenderness to palpation at the acromioclavicular (AC) joint.  No other significant impairment was found, though there was some weakness noted on physical testing of the supraspinatus and subscapularis muscles.  There was no history of total shoulder replacement, though he did have a past right shoulder surgery without residuals.  The examiner opined that the Veteran did not suffer from functional loss so grievous that amputation with prosthetic replacement of either shoulder would serve him equally well.  He did, however, note that there was subluxation and relocation multiple times during the examination.  

At the outset, the Board notes that it has considered the applicability of Codes 5200 (for ankylosis of the scapulohumeral articulation) and 5203 (for impairment of the clavicle or scapula), but finds that nothing of record suggests the Veteran has the requisite pathology under those criteria.  Therefore, they are not applicable.  Similarly, the Board finds that there is also nothing of record suggesting his left or right shoulder disabilities are productive of other pathology (besides recurrent subluxation) contemplated in Code 5202 (i.e., malunion of the humerus with deformity, fibrous union of the humerus, nonunion of the humerus, and loss of the humeral head).  As noted above, he is already receiving the maximum rating available for recurrent subluxation of his shoulders.  Therefore, there is no basis upon which a higher rating can be awarded for the disabilities on appeal under Codes 5200, 5202, or 5203.  

However, the Board finds that the evidence does support a separate compensable rating for his left or right shoulder disabilities based on limitation of motion, as such impairment is distinct from the subluxation which is already being compensated.  The January 2012 examination report shows that the Veteran is limited to 90 degrees of active abduction bilaterally (to shoulder level) due to painful movement and incoordination.  The examiner stated, "[h]e cannot do things that involve swinging his arms over his head."  As such, the Board finds that the evidence supports separate ratings of 20 percent for each of the Veteran's shoulders under Code 5201.  However, a rating in excess of 20 percent under Code 5201 is not warranted.  Nothing of record suggests that either of the Veteran's shoulders have been limited to midway between the side and shoulder level, or to 25 degrees from the side.  While the Board acknowledges that there was additional functional impairment due to subjective factors (i.e., painful movement and incoordination) and a history of mechanical symptoms, given his ability to abduct to at least shoulder level pain-free, in order to warrant a higher rating, the additional loss due to such impairment would have to be severe enough to approximate the limitations contemplated by higher ratings (i.e., at least an additional 45 degrees of motion).  There is no suggestion of such an egregious degree of functional impairment.  Therefore, there is no basis for awarding a higher separate rating based on limitation of motion.

In a claim seeking an increased rating of a service-connected disability, VA regulations allow for the assignment of a higher rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating for the service-connected left and right shoulder disabilities was received on November 2, 2011.  Thus, the Board has also considered whether there is evidence of a worsening of the Veteran's service-connected shoulder disabilities in the preceding year.  However, as noted above, the Veteran indicates that there are no relevant treatment records for the disabilities on appeal, and there is nothing else of record which indicates that the Veteran's left or right shoulder subluxation underwent a worsening between November 2010 and November 2011.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left and right shoulder subluxation manifest as limited motion with pain, incoordination, frequent subluxation, and certain mechanical symptoms.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  He has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the Veteran's current increased rating claims have implicitly raised the matter of entitlement to a total disability rating based on individual unemployability (TDIU) as part and parcel of the present claims.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, the most recent January 2012 VA examination report indicates the Veteran continues to work as a pastor and educator, and nothing else of record indicates otherwise.  More importantly, nothing of record suggests that the Veteran has become unemployable due to his service connected disability, much less the specific disabilities presently on appeal.  Therefore, the matter of TDIU has not been raised by the record.  Id.  


ORDER

Separate 20 percent ratings for limitation of motion each (but not higher) are warranted for service-connected left and right shoulder disability.  To that extent, the appeal is granted.

Ratings in excess of 30 and 20 percent, respectively, are not warranted for service-connected left or right shoulder subluxation.  To that extent, the appeal is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


